PER CURIAM.
By petition for writ of certiorari, we are asked to review a decision of the District Court of Appeal, Fourth District, holding the date of insolvency of an insurance company can be tried as an issue of fact independently of the insurance commissioner’s receivership adjudication and prior court decisions. Bartholomew v. Glens Falls Insurance Group, Fla.App.1970, 241 So.2d 698. The petition reflected probable jurisdiction in this Court. After argument and upon further consideration, however, we have determined that the writ was improvidently issued.
The writ is discharged and the petition is dismissed.
It is so ordered.
ERVIN, BOYD and DEKLE, JJ., and SACK, Circuit Judge, concur.
ROBERTS, C. J., dissents.